Citation Nr: 0919875	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-35 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of 
squamous cell nasal cancer, to include status post 
rhinectomy, on a direct basis and as a result of in-service 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1944 to July 
1946, from February 1947 to January 1952, and from August 
1954 to June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Reno, 
Nevada.  

In March 2008, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at the RO.  A transcript of that 
hearing is associated with the claims folder and has been 
reviewed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

PTSD

Throughout the current appeal, the Veteran has maintained 
that, towards the end of his first period of service in the 
mid-1940s when he served aboard the USS Alcor AD 34 stationed 
in the Philippines, the ship was sent to evacuate an Army 
division out of the "Leyte Gulf, Taclo, in Sibu, in that 
area."  His duties involved removing soldiers (who were 
wounded or dying of dysentery and yellow fever) on 
stretchers.  

Also, while serving aboard the USS Alcor in the Philippines 
(towards the end of the Battle of Leyte Gulf), the Veteran's 
ship shot down a Japanese plane.  According to the Veteran's 
testimony, he shot a twin 20 millimeter mount artillery at 
that plane but was not sure if he was the serviceman who had 
actually shot down the enemy plane.  In any event, the 
Veteran further testified that the Japanese pilot survived 
the downing of his plane but committed suicide when the 
Veteran's fellow servicemen tried to bring him aboard the 
ship.  See, e.g., March 2008 hearing transcript (T.) at 3-8, 
11.  

Further, the Veteran has asserted that, while serving aboard 
the USS Alcor, he took part in the Invasion of Okinawa.  See, 
e.g., VA Form 21-0781, Statement In Support Of Claim For 
Service Connection For Post-Traumatic Stress Disorder (PTSD).  

In addition, the Veteran has maintained that, while serving 
aboard the USS Sicily during the Korean Conflict, he assisted 
with air strikes against the North Koreans at Inchon Landing.  
See, e.g., statement received in April 2007.  

The Board acknowledges that some of the Veteran's service 
personnel records have been obtained and associated with his 
claims folder.  Significantly, however, no attempt appears to 
have been made to obtain copies of the logs of the ships upon 
which the Veteran served.  In light of his claimed in-service 
stressors (which purportedly involve combat service aboard 
several ships), the Board finds that a remand of the 
Veteran's PTSD claim is necessary.  

Specifically, on remand, the RO, through the AMC, should 
attempt to procure such ship logs.  Furthermore, if such 
historical records reflect that the ships upon which the 
Veteran served engaged in combat while he served aboard the 
vessels, his pertinent in-service stressors should be 
conceded.  Additionally, he should then be accorded a 
relevant VA examination to determine whether solely those 
stressors which have been verified have caused his PTSD.  

Squamous cell nasal cancer

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in the VA Adjudication 
Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  

In December 2005, M21-1, Part VI was rescinded and replaced 
with a new manual, M21-1MR, which contains the same 
asbestos-related information as M21-1, Part VI.  VA must 
analyze an appellant's claim of entitlement to service 
connection for asbestosis or asbestos-related disabilities 
under the administrative protocols under the DVB Circular 
guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).  

In essence, VA's Manual 21-1MR, Part IV, subpart ii, Chapter 
2, Section C acknowledges that inhalation of asbestos fibers 
can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate).  The most common resulting disease is 
interstitial pulmonary fibrosis (asbestosis).  

The pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules.  Further, there is no presumption that a veteran was 
exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  

With respect to claims involving asbestos exposure, VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was 
pre-service and/or post-service occupational or other 
asbestos exposure, and whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, 
Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  
Medical nexus evidence is required in claims for service 
connection for asbestos-related diseases associated with 
alleged asbestos exposure in service.  VAOPGCPREC 4-2000 
(April 13, 2000).  

Thus, in order to warrant service connection in this case the 
evidence must demonstrate not only that the Veteran was in 
fact exposed to asbestos during service but also that he has 
been diagnosed by a competent health care practitioner with 
asbestosis or some other asbestos-related disease coupled 
with an opinion that such exposure was the cause of the 
current disorder.  

Here, in 1991, the Veteran was diagnosed with squamous cell 
carcinoma of his nasal septum.  In February 1991, he 
underwent a total rhinectomy, septectomy, and split thickness 
skin graft.  Physical examinations conducted at recent 
outpatient treatment sessions confirm the placement of a 
nasal implant.  

Throughout the current appeal, the Veteran has asserted that 
his nasal cancer is the result of asbestos to which he was 
exposed during active service aboard various naval ships.  In 
particular, he maintains that, as a motor machinest's mate, 
he stood watching the engine room when the vessel went 
underway and repaired "everything," including mine 
sweepers.  According to the Veteran's recent testimony, these 
duties required him to work "around . . . boilers, . . . 
condensers, . . . pipes, and . . . pumps.  See, e.g., 
T. at 7-8, 13-15, 18.  

Service personnel records confirm the Veteran's service 
aboard the USS Alcor for at least a portion of his September 
1944 to July 1946 period of active duty as well as the USS 
Sicily, the USS Dunbury Bay, and the USS Boxer for portions 
of his February 1947 to January 1952 period of active duty 
with the U.S. Navy.  Based on this evidence, the Board 
concludes that the Veteran was indeed exposed to asbestos 
during his first two periods of active duty.  M21-1MR, Part 
IV, subpart ii, Chapter 2, Section C, Topic 9a-b, f-g.  

In this regard, the Board notes that the claims folder 
contains multiple medical opinions which address the possible 
etiology of the Veteran's nasal cancer.  Specifically, in 
January 1993, a private physician opined that the Veteran's 
nasal cancer "was the result of a combination of exposure to 
tobacco smoke, solvents, isopropyl alcohol, and possibly 
asbestos."  In July 2001, another private doctor 
acknowledged that "[t]here have . . . been reports of 
increased risk [of cancer of the naval cavity] in many people 
exposed to . . . chromium, chromium compounds, . . . [and] 
soldering and welding."  Also, in September 2001, a third 
private physician explained that nasal cavity cancer "has 
been linked to occupations with dust-filled environments . . 
. and also long-term exposure to heavy metal fumes such as 
nickel and chromium melting."  

Significantly, however, the claims folder also contains 
evidence that the Veteran was exposed to asbestos after his 
retirement from service.  Specifically, evidence of record 
confirms the Veteran's post-service civilian employment as a 
machinist with the U.S. Department of the Navy.  Indeed, the 
Veteran has explained that, after service, he worked in a 
Navy shipyard for 18 years (from 1970 to 1988).  See, e.g., 
T. at 15 and notice of disagreement received in July 2007.  
As such, the Veteran's post-service exposure to asbestos is 
also conceded.  See M21-1MR, Part IV, subpart ii, Chapter 2, 
Section C, Topic 9f.  

A complete and thorough review of the claims folder indicates 
that the Veteran has not been accorded a pertinent VA 
examination.  In light of this fact, as well as the evidence 
currently of record which reflects both in-service and 
post-service exposure to asbestos, post-service treatment for 
nasal cancer, and medical opinions reflecting a possible 
association between this diagnosed disability and the 
Veteran's exposure to asbestos, the Board finds that a remand 
of his service connection claim is necessary.  On remand, the 
Veteran should be accorded a pertinent VA examination to 
determine the nature, extent, and etiology of his nasal 
cancer.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Procure any additional service 
personnel records.  The Board is 
particularly interested in documents which 
provide the dates upon which the Veteran 
served aboard the USS Alcor AD 34 and the 
USS Sicily.  All such additional documents 
that are available should be associated 
with the claims folder.  If any such 
additional records are not available, that 
fact should be annotated in the claims 
file.  

2.  Based upon the service personnel 
records already contained in the claims 
folder [which reflect the Veteran's 
service aboard the USS Alcor for at least 
a portion of his September 1944 to July 
1946 active duty and the USS Sicily for at 
least a portion of his February 1947 to 
January 1952 active duty], as well as any 
additional documents received pursuant to 
paragraph 1 of this Remand, make a 
determination as to the dates that the 
Veteran served aboard the USS Alcor AD 34 
and the USS Sicily.  Then, obtain from 
appropriate source(s) the ship/deck logs 
from the USS Alcor AD 34 and the USS 
Sicily for the periods of time in which 
the Veteran served aboard those vessels.  
All such available documents should be 
associated with the claims folder.  If any 
such records are not available, that fact 
should be annotated in the claims file.  

3.  Based on any documents received 
pursuant to paragraphs 1 & 2 of this 
Remand, the service personnel records 
already contained in the claims folder, 
and evidence previously submitted by the 
Veteran (including military articles, to 
include those reports that he filed with 
VA after the issuance of the October 2007 
statement of the case), determine whether 
the Veteran was exposed to combat and/or 
stressor(s) in service and, if so, the 
nature of the specific stressor(s).  In 
reaching these determinations, address any 
credibility questions raised by the 
record.  

4.  Obtain copies of any nasal and 
psychiatric treatment that the Veteran may 
have received from the VA Medical Center 
in Reno, Nevada since May 2007.  All such 
available records should be associated 
with the claims folder.  If any such 
records are not available, a notation 
reflecting that fact as well as the 
efforts undertaken to obtain the documents 
should be made in the claims folder.  

5.  If the Veteran was found to have been 
exposed to stressor(s) in service, he 
should then be scheduled for a VA 
examination to determine whether he meets 
the diagnostic criteria for PTSD, based on 
the verified stressor(s).  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

Inform the examiner that only a 
stressor(s) which has (have) been verified 
may be used as a basis for a diagnosis of 
PTSD.  If PTSD is diagnosed, the examiner 
should specify which stressor(s) was 
(were) used as the basis for the 
diagnosis, whether the stressors found to 
be established by the record were 
sufficient to produce a diagnosis of PTSD, 
and whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record.  

6.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his residuals of 
squamous cell nasal cancer, to include 
status post rhinectomy.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  All pertinent pathology should 
be noted in the examination report.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that the Veteran's residuals of 
squamous cell nasal cancer, to include 
status post rhinectomy, had its clinical 
onset in service or is otherwise related 
to his active service (including his 
conceded in-service exposure to asbestos).  
In reaching a conclusion, the examiner 
should also discuss the effect of the 
Veteran's post-service asbestos exposure 
on his subsequent development of nasal 
cancer.  Complete rationale should be 
given for all opinions reached.  

7.  Thereafter, re-adjudicate the issues 
on appeal.  If the decisions remain 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
these issues as well as a summary of the 
evidence of record (including the 
additional evidence received after the 
issuance of the statement of the case in 
October 2007).  An appropriate period of 
time should be allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, the Veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2008).  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


